IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-30406
                           Summary Calendar


DENIS PILET,

                                     Plaintiff-Appellant,

versus

JACK STEPHENS, Sheriff of St. Bernard
Parish; JOE LICCIARDI, St. Bernard
Parish Sheriff’s Department; ST. BERNARD
PARISH SHERIFF’S DEPARTMENT; PLAQUEMINES
PARISH SHERIFF’S DEPARTMENT; UNIDENTIFIED
PARTIES; CHARLES GUEY, Captain; I F HINGLE,
Sheriff, also known as Jiff Hingle,

                                     Defendants-Appellees.

                         --------------------

          Appeals from the United States District Court
              for the Eastern District of Louisiana
                           (98-CV-523)

                         --------------------
                            January 7, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Plaintiff appeals the district court’s order dismissing his

suit and disposing of all of the parties’ claims. Beacuse we find

this appeal of that order frivolous, we dismiss the appeal.

     Appeal dismissed.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.